UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4983



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ABAYOMI O. AKINFE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T.S. Ellis III, Senior
District Judge. (1:06-cr-00081-TSE)


Submitted: May 21, 2007                        Decided:   July 6, 2007


Before WILLIAMS, Chief Judge, and NIEMEYER and SHEDD, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Robert C. Whitestone, WHITESTONE, BRENT, YOUNG & MERRIL, P.C.,
Fairfax, Virginia, for Appellant. Chuck Rosenberg, United States
Attorney, John Eisinger, Assistant United States Attorney,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           A jury convicted Abayomi O. Akinfe of one count of

defrauding a financial institution, in violation of 18 U.S.C.

§ 1344, and three counts of aggravated identity theft, in violation

of 18 U.S.C. § 1028A(a)(1), in connection with the unknown and

unauthorized use of three individuals’ identities to open and use

fraudulent bank accounts.     The district court sentenced Akinfe to

seventy months in prison.     Akinfe timely appealed, and we affirm.

           First, Akinfe argues that the district court should not

have permitted statements at trial that he made during a police

interrogation regarding his past unrelated purchases of social

security   numbers   and   other   identity   information.   We   review

admission of evidence under Fed. R. Evid. 404(b) for abuse of

discretion.     See United States v. Queen, 132 F.3d 991, 995 (4th

Cir. 1997).     Evidence of prior bad acts is admissible under Rules

404(b) and 403 if the evidence is: (1) relevant to an issue other

than the general character of the defendant; (2) necessary; and

(3) reliable.    The probative value of the evidence also must not be

substantially outweighed by its prejudicial effect.          Queen, 132

F.3d at 997. We conclude that the district court properly admitted

evidence regarding Akinfe’s admission of his prior involvement with

the purchase of identification information and properly instructed

the jury as to the admissibility of the evidence.




                                   - 2 -
            Next, Akinfe argues that the evidence was insufficient to

support his convictions for one count of defrauding a financial

institution under 18 U.S.C. § 1344 and three counts of aggravated

identity theft under 18 U.S.C. § 1028A.                A defendant challenging

the sufficiency of the evidence faces a heavy burden.                         United

States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997).                        “[A]n

appellate    court’s     reversal       of     a   conviction     on     grounds     of

insufficient     evidence      should    be    confined    to    cases    where     the

prosecution’s failure is clear.”              United States v. Jones, 735 F.2d

785, 791 (4th Cir. 1984) (internal quotation marks omitted).                       “The

relevant question is not whether the appellate court is convinced

of guilt beyond a reasonable doubt, but rather whether, viewing the

evidence    in   the   light    most    favorable     to   the   government,       any

rational trier of facts could have found the defendant guilty

beyond a reasonable doubt.” Id. (internal quotations and citations

omitted).    We conclude that the evidence produced at trial, which

in part included Akinfe’s fingerprints on the accounts and his

image on camera accessing funds at an ATM, was sufficient to

demonstrate that Akinfe defrauded a bank and committed three counts

of aggravated identity theft.

            Finally, Akinfe argues that, when sentencing him, the

district court should not have utilized its own calculation of

intended loss that resulted from his criminal activities after the

jury determined a lower amount of actual loss.                         Specifically,


                                        - 3 -
Akinfe argues that United States v. Booker, 543 U.S. 220 (2005),

dictates that he could only be sentenced according to an intended

amount of loss that he either agreed to or was determined by a jury

beyond a reasonable doubt.   However, because Akinfe was sentenced

after Booker, we conclude that the district court was permitted to

independently determine the amount of intended loss.     See United

States v. Davenport, 445 F.3d 366, 370 (4th Cir. 2006)

          Based on the foregoing, we affirm Akinfe’s convictions

and sentence. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 4 -